Citation Nr: 1424370	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-04 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in St. Louis, Missouri


THE ISSUE

Entitlement to VA educational benefits under Chapters 1606 and 1607 of Title 10, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had activated service as a member of the Army National Guard from September 2004 to December 2005.  He rendered prior and subsequent active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), separating from the reserve component in March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 administrative determinations of the U.S. Department of Veterans Affairs (VA) Education Center in St. Louis, Missouri.  The Veteran resides in Minnesota.  

The entire claims file, to include the portion contained electronically, has been reviewed this case. 


FINDINGS OF FACT

1.  The Veteran was not a member of a Selected Reserve component at the time of his application for VA education benefits under Chapters 1606 and 1607 of Title 10 of the United States Code.  

2.  The Board may not award benefits on the basis of equitable relief.  


CONCLUSIONS OF LAW

1.  The Veteran has no legal entitlement to VA educational benefits under Chapters 1606 and 1607 of Title 10, United States Code.  10 U.S.C.A. §§ 16161-16165 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7540, 21.7550 (2013).

2.  The Board is not a body which may award benefits on the basis of equitable relief on behalf of the Secretary of Veterans Affairs.  38 U.S.C.A. § 503(a); 38 C.F.R. § 2.7; Moffitt v. Brown, 10 Vet. App. 214, 225 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Resolution of a Claim as a Matter of Law

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim of entitlement to education benefits, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Legal Criteria

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  38 C.F.R. § 21.7520.  It was established to encourage membership in units of the Selected Reserve of the Ready Reserve.  10 U.S.C.A. § 16131(a).  The Reserve components decide who is eligible for the program. The VA verifies eligibility through the Department of Defense (DOD).  VA makes the payments for the program.  38 C.F.R. § 21.7540.

A Guardsman may initially become eligible when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension; or, when he or she is appointed, or is serving as a reserve officer and agrees to service in the Selected Reserve for a period of not less than 6 years in addition to any other period of obligated service in the Selected Reserve.  10 U.S.C.A. § 16132; 38 C.F.R. § 21.7540(a)(1).  An individual may also establish a higher payment rate for their benefit if they have a skill or specialty designated by the Secretary concerned and other applicable factors as delineated at 10 U.S.C.A. § 16131(h)(1).  See 38 C.F.R. §§ 21.7631(g), 21.7636(b).  Such higher payment is referred to as a "kicker."

The Guardsman must also complete his or her initial period of active duty for training and must be participating satisfactorily in the Selected Reserve; must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under Chapter 30, Title 38 of the United States Code; and must have met the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance.  38 C.F.R. § 21.7540(a)(2)-(5).  

Ending dates for eligibility are prescribed by 38 U.S.C.A. § 16133 and 38 C.F.R. § 21.7550.  In essence, the ending date for eligibility is the date the individual is separated from the Selective Reserve.  There are other provisions that relate to an extension of benefits because of a separation due to disability, etc., but these are not applicable in this case.  Finally, the actual period of entitlement can be extended if the eligible reservist served on active duty pursuant to orders issued under sections 12301(a), 12301(d), 12301(g), 12302, or 12304 of Title 10 of the United States Code (the individual must still be a member of the Selected Ready Reserve component).  10 U.S.C.A. § 16133(b)(4); 38 C.F.R. § 21.7550(b).

In addition to the above program, education benefits are also available to members of the Selected Reserve under Chapter 1607 of Title 10 of the United States Code. 10 U.S.C.A. §§ 16161-16166.  The program, known as the Reserve Educational Assistance Program (REAP), extends benefits to any member of a Guard or Reserve unit who served on active duty after September 11, 2001, for a contingency operation and who served at least 90 consecutive days or more.  Individuals become eligible as soon as they reach the 90-day point, regardless of duty status.  The period of entitlement to benefits is 36 months.  10 U.S.C.A. §§ 16162, 16163.  The individuals are entitled to the benefits while they remain a member of the Selected Reserve of the Ready Reserve, in the case of a member called or ordered to active service while serving in the Selected Reserve.  10 U.S.C.A. § 16164(a)(1). Termination of assistance will occur when the member separates from the Ready Reserve as provided for under Section 16164(a)(1).  10 U.S.C.A. § 16165(a)(2). There is an exception that allows for assistance to be provided to a member of the Selected Reserve who incurs a break in service in the Selected Reserve if the member continues to serve in the Ready Reserve during and after such a break in service.  10 U.S.C.A. § 16165(b).

Analysis

The Veteran in this case contends that he applied for VA education benefits in August 2008, and that he was informed of eligibility for either Chapter 1606 and/or 1607 benefits in October 2008.  Further, he states that he chose to pursue an educational program based on a reliance of the notification sent to him that he was eligible for VA educational assistance.  He enrolled in college starting in January 2009, and filed a certification of his enrollment at that time.  In February 2009, benefits were denied.  This appeal follows.  

The Army National Guard has determined that the Veteran left drilling status in March 2006 and that he has not been in Selected Reserve status since that time (Veteran was transferred to the Individual Ready Reserve and fulfilled the remainder of his military service obligation in this inactive status).  The Veteran does not contend otherwise, and fully acknowledges that he became unaffiliated with a Selected Reserve unit in March 2006, and that he has not re-affiliated with any other Selected Reserve unit at any time subsequent.  

The St. Louis VA Education Center did, in an October 2008 letter, tell the Veteran that he was eligible for benefits under Chapter 1607, Title 10, United States Code (Reserve Education Assistance Program (REAP)).  This was prior to the Veteran's enrollment in a selected education program, and he was informed that he was entitled to 30 months and 14 days of benefits at the fulltime rate.  Based on that information, the Veteran enrolled in a fulltime undergraduate program and sought verification of enrollment for Chapter 1607 educational assistance in January 2009.  In February 2009 administrative decisions, the Veteran was denied payment of benefits under Chapter 1606 and Chapter 1607 (the application for benefits was considered broadly in a light most favorable to the Veteran), and he was informed that as he was no longer affiliated with the Selected Reserve, he was not eligible for educational assistance.  The Veteran posited a timely notice of disagreement with these actions, arguing that he would not have enrolled in his college program had he not thought he was eligible for VA education benefits.  Essentially, he states that he relied on VA's informing him of being eligible for benefits in October 2008, and that solely because of that reliance, he enrolled in school.  That he was not granted benefits upon his enrollment caused him to suffer a detriment, and he has asked that the Board consider his claim with regard to equitable relief.  

In addressing the legal merits of the claim with respect to eligibility for benefits under Chapters 1606 and 1607, the Veteran does not contend that he was legally eligible to receive educational assistance in 2008 or 2009.  Indeed, in that regard, VA is bound by service department determinations with respect to the rendering of the required service, and by those accounts, the Veteran separated from Selected Reserve status in March 2006 and never re-affiliated after that time.  Thus, the Veteran has not been an "eligible reservist" within the meaning of statutory or regulatory definition since March 2006.  As that is the case, basic eligibility for educational assistance under Chapter 1606 or Chapter 1607 is not met for any time after March 2006, which would include the period currently under appeal (i.e. school enrollment in January 2009).  10 U.S.C.A. §§ 16161-16165 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7540, 21.7550 (2013).  Thus, there is no basis for legal entitlement to the benefit sought, and the claim must be denied as a matter of law.  

With respect to the request for equitable relief, as noted, there is no question that the Veteran was not eligible for VA educational assistance under Chapters 1606 and 1607 at any time after March 2006, and that a claim for educational benefits cannot be granted as a matter of law.  Nonetheless, a letter informing the Veteran of purported eligibility was dispatched in October 2008, and this was done in error.  In that respect, the Board is sympathetic to the Veteran's argument of reliance on the letter and his allegation that such notice was inequitable; however, even if the Veteran was given erroneous advice and this constituted administrative error, according to jurisprudential precedent, "VA would not be bound to grant benefits due to this administrative error." See Owings v. Brown, 8 Vet. App. 17, 23 (1995), aff'd, 86 F.3d 1178 (Fed. Cir. 1996)(table).  Further, and most significantly in this case, neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court) are bodies which may provide for equitable relief under any circumstances.   See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).  That is, the Board cannot go above and beyond what is allowed by specific legislative or regulatory directives (i.e. legal mandates) in the award of benefits (e.g. as enumerated in the United States Code and Code of Federal Regulations).  As this is the case, equitable relief cannot be granted.  

It is, however, pertinent to note that the Secretary of Veterans Affairs (Secretary) does have discretionary authority to grant equitable relief in certain circumstances.  38 U.S.C.A. § 503(a).  While, as noted above, the Board may not act for him in the exercise of such authority, the Veteran may petition the Secretary directly for consideration of equitable relief with respect to his claim.  See 38 C.F.R. § 2.7.


ORDER

Entitlement to VA educational benefits under Chapters 1606 and 1607 of Title 10, United States Code, is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


